 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   LARRY WILLIAM CORTINAS,                                        1:17-cv-00130-AWI-GSA-PC
12                    Plaintiff,                                    ORDER DENYING PLAINTIFF’S
                                                                    MOTION FOR CHANGE OF VENUE
13          vs.                                                     (ECF No. 45.)
14   M. HUERTA, et al.,
15                   Defendants.
16

17

18

19

20   I.       BACKGROUND
21            Larry William Cortinas (“Plaintiff”) is a state prisoner proceeding pro se and in forma
22   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
23   the original Complaint, filed on January 30, 2017, against defendants C/O J. Scalia and C/O M.
24   Huerta for use of excessive force in violation of the Eighth Amendment.1 (ECF No. 1.)
25

26
                       1
                        On September 13, 2017, the court issued an order for this case to proceed only against defendants
27   Scalia and Huerta for use of excessive force, and against defendant Scalia for retaliation, and dismissing all other
     claims and defendants from this action based on Plaintiff’s failure to state a claim. (ECF No. 11.) On August 20,
28   2018, the court dismissed Plaintiff’s retaliation claim against defendant Scalia based on Plaintiff’s failure to exhaust
     administrative remedies. (ECF No. 37.)

                                                                1
 1             On May 20, 2019, Plaintiff filed a motion requesting transfer of this case to the
 2   Sacramento Division of the United States District Court for the Eastern District of California.
 3   (ECF No. 45.) On June 21, 2019, Defendants filed an opposition. (ECF No. 48.)
 4   II.       CHANGE OF VENUE
 5             "For the convenience of parties and witnesses, in the interest of justice, a district court
 6   may transfer any civil action to any other district or division where it might have been brought."
 7   28 U.S.C. ' 1404(a). The federal venue statute requires that a civil action, other than one based
 8   on diversity jurisdiction, be brought only in A(1) a judicial district where any defendant resides,
 9   if all defendants reside in the same State, (2) a judicial district in which a substantial part of the
10   events or omissions giving rise to the claim occurred, or a substantial part of the property that is
11   the subject of the action is situated, or (3) a judicial district in which any defendant may be found,
12   if there is no district in which the action may otherwise be brought.@ 28 U.S.C. ' 1391(b). AUpon
13   motion, consent or stipulation of all parties, any action, suit or proceeding of a civil nature or any
14   motion or hearing thereof, may be transferred, in the discretion of the court, from the division in
15   which pending to any other division in the same district.@ 28 U.S.C. ' 1404(b). AA district court
16   may order any civil action to be tried at any place within the division in which it is pending.@ 28
17   U.S.C. ' 1404(c).         Local Rule 120(d) provides that, “All civil . . . actions cognizable in the
18   United States District Court for the Eastern District of California arising in . . . Kings [County] .
19   . . shall be commenced in the United States District Court sitting in Fresno, California.” L.R.
20   120(d).
21             Discussion
22             Plaintiff requests a change of venue for this case from the Fresno Division to the
23   Sacramento Division of this court to avoid unnecessary costs of transporting Plaintiff from CSP-
24   Sacramento, where he is currently incarcerated, to CSP-Corcoran during the pendency of this
25   case. Plaintiff also argues that a change of venue would be more convenient for defense counsel.2
26   Plaintiff also asserts that he has surgical procedures pending in the Sacramento area.
27

28
                      2
                          Defense counsel’s office is located in Sacramento. (Court docket.)

                                                              2
 1           Defendants argue that a change of venue is inappropriate under the last clause of section
 2   1404(a) (which requires transfer to a “district or division to which all parties have consented”)
 3   or under section 1404(b) (which requires a “motion, consent or stipulation of all parties”),
 4   because defendants Huerta and Scalia do not consent to transfer of venue. Defendants assert that
 5   a transfer to Sacramento would not be convenient for them because they both work in Kings
 6   County. In addition, they argue that the transfer cannot be made under the remaining provision
 7   of section 1404(a) because the Sacramento Division is not a venue where the case “might have
 8   been brought” at the time it was filed, because it arises from alleged events at California State
 9   Prison, Corcoran, which is located in Kings County, Plaintiff was a Kings County resident, and
10   both Defendants were working in Kings County. Defendants advise that if Plaintiff has surgical
11   procedures pending in the Sacramento area that will prevent him from participating in this
12   litigation, he should seek a stay rather than a transfer.
13           Defendants’ arguments have merit. Plaintiff=s claims in the Complaint, brought pursuant
14   to 42 U.S.C. ' 1983, stem from events that occurred at Corcoran State Prison (“CSP”) in
15   Corcoran, California, when Plaintiff was incarcerated there, and all of the defendants named in
16   the Complaint were employed at CSP at the time of the events at issue. CSP is located in Kern
17   County which is within the boundaries of the Fresno Division of the United States District Court
18   for the Eastern District of California. Because all of the defendants reside in the Eastern District,
19   and all of the events giving rise to Plaintiff=s claim occurred in the Eastern District, venue for this
20   action is proper only in the Eastern District, and under Local 120(d), the action could not have
21   been brought in the Sacramento Division of the Eastern District.
22           Plaintiff’s argument based on the possibility that he may be required to travel a distance
23   to attend trial in this action is speculative at this stage of the proceedings. Plaintiff’s case may
24   be resolved without a trial, or Plaintiff may be moved to another facility closer to the trial court
25   during the pendency of this action. Plaintiff’s argument that venue should be changed for the
26   convenience of the court, so that all of his cases are “under the same courthouse,” is unpersuasive.
27   Therefore, Plaintiff’s motion for change of venue shall be denied.
28   ///

                                                       3
 1   III.      CONCLUSION
 2             Accordingly, THE COURT HEREBY ORDERS that Plaintiff’s motion for change of
 3   venue, filed on May 20, 2019, is DENIED.
 4
     IT IS SO ORDERED.
 5

 6          Dated:   July 29, 2019                   /s/ Gary S. Austin
                                                UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                4
